UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1403


SELECT FINANCIAL, LLC,

                  Plaintiff - Appellee,

             v.

PENLAND FINANCIAL SERVICES, INC.; CHARLES W. PENLAND, SR.,
Guardian ad Litem,

                  Defendants – Appellants.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   G. Ross Anderson, Jr., Senior
District Judge. (7:05-cv-02647-GRA)


Submitted:    September 14, 2009          Decided:   September 21, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles W. Penland, Sr., Appellant            Pro    Se.     Kenneth C.
Anthony, Jr., THE ANTHONY LAW FIRM,           PA,    Spartanburg, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Charles W. Penland, Sr., appeals the district court’s

order that dismissed his four motions to dismiss, two motions

for rulings, motion for summary judgment, and motion to amend

his complaint.

            This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral       orders,      28    U.S.C.    § 1292    (2006);      Fed.   R.    Civ.    P.

54(b);    Cohen        v.   Beneficial       Indus.    Loan    Corp.,   337      U.S.    541

(1949).     The order Penland seeks to appeal is neither a final

order     nor    an     appealable      interlocutory         or    collateral      order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                              We

dispense        with    oral       argument    because        the   facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2